Citation Nr: 0418585	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that denied the above claim.

In March 2004, the veteran testified at a personal hearing at 
the Board over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran has not been shown to have participated in 
combat with the enemy.

3.  The evidence of record corroborates the occurrence of an 
in-service stressor.

4.  The medical evidence shows that the veteran's currently 
diagnosed PTSD relates to the verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to this claim, the evidence of record supports a 
grant of the benefits sought.  Consequently, any lack of 
notice and/or development which may have existed under the 
VCAA is not prejudicial to the veteran, and  remand for such 
notice and/or development would be an unnecessary waste of VA 
time and resources.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's DD-214 indicates service as an antitank assault 
man with 3rd Battalion, 7th Marine Division.  His last duty 
assignment was at Camp Pendleton, California.  

A Statement In Support of Claim dated in March 2002 shows 
that the veteran described riding in a helicopter which 
crashed in February 1972 during training at Twenty-nine 
Palms, California.   He reported the helicopter making a 
sudden drop, swirling around, and crashing, causing the 
middle to break in half and severely damage the cockpit.  He 
added that this experience induced a horrifying fear of dying 
and that he has since experienced an inability to get near 
anything that flies, as well as insomnia, anxiety, nightmares 
and flashbacks.

A VA examination report dated in March 2002 shows that the 
veteran described the February 1972 helicopter crash and 
described symptoms including intrusive recollection, 
recurrent nightmares, irritability, flashbacks, and 
exaggerated startle response.  The diagnosis was PTSD linked 
to helicopter accident as alleged by the veteran.

VA outpatient treatment records dated from November 2001 to 
April 2002 show that the veteran was treated for symptoms 
associated with PTSD arising from the reported helicopter 
crash.

A Narrative Summary of Operations Mablex and Desflex which 
took place in 1972 shows that the Battalion participated in a 
heliborne assault from Camp Pendleton to MCB, 29 Palms in 
February, terminating the Mablex and beginning the Desflex.  
After an additional week of desert training and live fire 
problems, the Battalion returned to San Mateo.

A letter from R.G., a friend of the veteran, dated in January 
2004, shows that they were both stationed at Camp Pendleton.  
In February 1972, they were both said to be on a training 
exercise at 29 Palms, California, when one of the helicopters 
that they boarded crashed in the desert.  The helicopter was 
severely damaged.  

During his March 2004 hearing before the Board, the veteran 
reiterated that he had been riding in a helicopter when it 
crashed in February 1972 during training at 29 Palms, 
California.   He reported the helicopter making a sudden 
drop, swirling around, and crashing, causing the middle to 
break in half and severely damaging the cockpit.  He 
indicated that he was taken to an aid station and then flown 
back to his base at Camp Pendleton.

A letter from E.G., Lieutenant Colonel, USMC (Retired), dated 
in March 2004 shows that he indicated being the Battalion 
Executive Officer at the time of the helicopter crash that 
the 3rd Battalion, 7th Marine Division was involved in during 
February 1972.  He described that the helicopter ran into an 
enormous amount of dust that blew up from the rotor as it 
attempted to land, causing the pilots to lose their bearings.  
He described the helicopter losing its alignment and hitting 
the ground tail first, with the tail rotor breaking off a 
blade.  He also described the ride as spinning out of control 
with a rupture in the hydraulic lines causing all the 
passengers on board to be doused with fluid.  He indicated 
that an investigation of the accident ensued by the Third 
Marine Air Wing at El Toro.

An Aircraft Accident Report received by the Board in February 
2004 shows that on February 20, 1972, an aircraft accident 
occurred during a troop lift exercise in conjunction with 
Phase II of Mablex 1-72 in the vicinity of MCB 29 Palms, 
California.  It was noted that during the approach, the 
aircraft tail rotor struck the ground, the aircraft bounced 
into the air, spun rapidly clockwise, and lowered to its 
final point of impact.  Nine personnel were thrown from the 
aircraft.  The injured were taken to the MCB 29 Palms medical 
facility where they were treated and released.

The Board finds that service connection for PTSD is 
warranted.  The veteran was diagnosed as having PTSD upon VA 
examination in March 2002.  Thus, the first element of a 
successful PTSD claim has been satisfied.

The veteran does not contend, nor does the evidence show, 
that he was involved in combat with the enemy.  Accordingly, 
his statements as to the inservice stressor stemming from the 
February 1972 helicopter crash cannot be accepted without 
further corroboration through independent evidence.  Doran, 6 
Vet. App. at 288-89.  However, such verification is found in 
the January 2004 lay statement from the veteran's fellow 
serviceman who recalled being in the helicopter crash along 
with the veteran, the March 2004 letter from the veteran's 
Battalion Executive Officer who recalled the specific details 
of the stressful event as described by the veteran, and the 
Aircraft Accident Report received in February 2004 which 
verified that on February 20, 1972, an aircraft accident 
occurred during a troop lift exercise in 29 Palms, 
California.  The report corroborated the recollection of the 
veteran, as well as the statements of his fellow serviceman 
and his Battalion Executive Officer.

The Board is cognizant of the fact that the information 
provided in the Aircraft Accident Report did not specifically 
establish that the veteran himself had been a passenger on 
the helicopter at the time of the crash.  However, the 
aforestated lay statements each placed the veteran at the 
scene at the time of the accident.  Thus, the Aircraft 
Accident Report is sufficient corroboration of the in-service 
stressor, and serves to satisfy that element of the veteran's 
PTSD claim.

The final element of a PTSD claim to be considered is whether 
the medical evidence contains an etiological opinion linking 
the veteran's currently diagnosed PTSD to the established 
inservice stressor.  Here, such an opinion is found in the 
March 2002 VA examination report.  The diagnosis in this 
report specifically attributed the veteran's PTSD to the 
helicopter crash experienced during his period of active 
service.  Such conclusion was persuasive in that it was based 
upon a thorough examination.  The opinion serves to associate 
the current PTSD with the veteran's period of active service, 
and is sufficiently consistent with the evidence of record so 
as to provide an adequate basis for a grant of service 
connection.  




ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



